Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 27, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161902 & (13)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161902
                                                                    COA: 353143
                                                                    Missaukee CC: 17-002829-FH
  BRIAN KEITH POSEY,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 1, 2020 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to
  remand is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 27, 2021
         b0419
                                                                               Clerk